January 31, 1921. The following order was handed down
There was a mistrial in this case, and the appeal is from an order of the Circuit Court overruling the defendant's plea of former jeopardy. *Page 326 
The case involves a construction of theEighteenth Amendment of the United States Constitution. No argument was filed by the solicitor.
As there has not been any final judgment, the ruling of his Honor, the presiding Judge, is not appealable. State v.Byars, 79 S.C. 174, 60 S.E. 448, and cases therein cited.
Appeal dismissed.
MR. JUSTICE GAGE did not participate.